Case 1:18-cv-00871-AJT-JFA Document 24 Filed 12/10/18 Page 1 of 8 PageID# 158




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                 ALEXANDRIA DMSION

  AMBER TROESTER,

                 Plaintiff,

         v.
                                               CIVIL ACTION NO. l: l 8-cv-00871 (AJT/JF A)
  CHS MIDDLE EAST, LLC,

                 Defendant.



                              STIPULATED PROTECTIVE ORDER

         The parties in the above-captioned matter have agreed that these proceedings may

  involve the discovery and use of confidential, non-public, sensitive, or proprietary business,

  employment, tax, financial, and personally identifiable information, documents and other

  materials ("Confidential Information").      Additionally, Plaintiff seeks a copy of a contract

  between Defendant and the Department of State. As this contract contains highly sensitive

  information regarding national security and the safety of Defendant's employees, said contract

  shall be designated "For Attorneys' Eyes Only."

         To facilitate the disclosure of Confidential Information during the discovery phase of this

  matter only, the parties, through their respective attorneys of record, have jointly moved the

  Court to enter a Stipulated Protective Order ('•Protective Order") to protect the confidentiality of

  Confidential Information that may be produced or disclosed during discovery.           The Court,

  having considered this issue, Orders that:

         I.      The parties to this litigation may designate as ••confidential" any document or

  deposition testimony upon making a good faith determination that it contains information

  protected from disclosure by statute or that should be protected from disclosure as confidential
Case 1:18-cv-00871-AJT-JFA Document 24 Filed 12/10/18 Page 2 of 8 PageID# 159




  personal information, medical or psychiatric information, trade secrets, personnel records, or

  such other sensitive commercial information that is not publicly available. For purposes of this

  Protective Order, the term "document" means all written, recorded, or graphic material, whether

  produced or created by a party or another person, and whether produced pursuant to the Federal

  Rules of Civil Procedure, a subpoena, an agreement or otherwise. The designation of documents

  shall be made by stamping the document as "Confidential" or "For Attorneys' Eyes Only" on the

  face of every page containing Confidential Information prior to delivering a copy of same to the

  opposing party. For deposition testimony, such designation shall be made by identifying specific

  testimony as "Confidential" on the record at the deposition, or by designating line and page

  numbers in the transcript after receiving the transcript.

         2.      If any party determines that previously produced documents and/or other

  materials were inadvertently not designated as '"Confidential" or "For Attorneys' Eyes Only" the

  disclosing party may give written notice to counsel to the other party that such previously

  produced documents or other materials should be designated and treated as confidential. Upon

  the provision of such written notice, the previously produced documents or other materials shall

  be deemed Confidential Information subject to the terms and provisions of this Protective Order.

  In the event the documents or information were disclosed to a third party prior to receipt of such

  notice, such disclosure shall not be deemed a violation of this Protective Order.

         3.      Inadvertent disclosure by either of the parties or their respective employees,

  officers, representatives, agents, and/or attorneys of Confidential Information that falls within the

  protections of the attorney-client privilege and/or work product doctrine shall not operate to

  waive any rights or abilities to assert such privilege or privileges with respect to such disclosed

  documents and/or any other documents or other materials falling within the protection of such



                                                    2
Case 1:18-cv-00871-AJT-JFA Document 24 Filed 12/10/18 Page 3 of 8 PageID# 160




  privileges. Once the party receiving such Confidential Information is notified of the assertion of

  a privilege, the receiving party shall return the privileged items and any copies made of the

  items, whether in the party's custody or previously disclosed to a third-party, to the disclosing

  party within five (5) business days of being notified of the assertion of the privilege.

           4.     All documents and information covered by this Protective Order, including all

  copies of such documents or information, must be maintained in the office of counsel of record

  in a secure location, with the exception of documents and/or information provided to the parties

  to this case or individuals employed to act as experts in this case. Counsel of record and the

  parties shall take all steps reasonably necessary to see that no person shall use, disclose, or record

  such Confidential Information for any purpose other than the preparation or conduct of this case.

  The parties will address the presentation of Confidential Information at trial prior to any such

  trial.

           5.     All Confidential Information disclosed pursuant to this Protective Order shall be

  used solely for the purpose of litigating the present matter, including any appeals or retrials, and

  not for any other purposes. Under no circumstances shall otherwise protected Confidential

  Information be disclosed to anyone other than the persons designated below, and such persons

  shall not disclose such protected information to anyone during or after the termination of this

  litigation, except pursuant to legal process. In the event legal process, including but not limited

  to a subpoena, is served covering protected Confidential Information, the party receiving the

  legal process shall give prompt notice of such legal process to counsel for the party producing

  the Confidential Information in order to allow counsel for the producing party to interpose an

  objection, seek a protective order, or seek other judicial relief prior to the return date.

           6.     Confidential Information shall be held in confidence and revealed only to counsel



                                                     3
Case 1:18-cv-00871-AJT-JFA Document 24 Filed 12/10/18 Page 4 of 8 PageID# 161




  of record in this case. including any paralegal and secretarial employees under counsels' direct

  supervision; the parties to this case; employees of CHS with a need to know, as determined in

  CHS' discretion; witnesses or potential witnesses in the current litigation; the Court before which

  this action is pending; court reporters; and such persons as are employed to act as experts in this

  case. A person who receives Confidential Information pursuant to the terms of this Protective

  Order shall not share such information with or disclose such information to any other person,

  including, but not limited to, any other witness or potential witness in this action.

         7.      Qualified recipients of documents marked '"CONFIDENTIAL" shall include only

  the following: in-house counsel and law firms for each party and the secretarial, clerical and

  paralegal staff of each; the parties to this case; deposition notaries and staff; persons other than

  legal counsel who have been retained or specially employed by a party as an expert witness for

  purposes of this lawsuit or to perform investigative work or fact research; and deponents during

  the course of their depositions or potential witnesses of this case.

         8.      Prior to the release or disclosure of any Confidential Information to any person

  listed in paragraphs 6 or 7 (other than paralegal and administrative/secretarial employees and

  court officials or court reporters). counsel shall ensure that the individual has been apprised of

  the confidential nature of the material produced and of the existence of this Protective Order, has

  been provided with a copy of this Protective Order. and understands that the Court has the power

  to enforce this Protective Order. Furthermore, prior to the release or disclosure of Confidential

  Information. all individuals listed in paragraphs 6 or 7 (other than paralegal and

  administrative/secretarial employees and court officials or court reporters) shall sign a copy of

  the written acknowledgement attached to this Protective Order as Exhibit 1. Counsel for each

  party shall maintain a file of all original acknowledgements signed by persons to whom



                                                    4
Case 1:18-cv-00871-AJT-JFA Document 24 Filed 12/10/18 Page 5 of 8 PageID# 162




  Confidential Information is disclosed.

         9.       If a party discovers any breach of any provisions of the Protective Order, the

  party must promptly report the breach to the other Parties. If any confidential documents or

  information are disclosed to any person other than in the manner authorized by this Protective

  Order, the party responsible for the disclosure shall, upon discovery of the disclosure: conduct a

  diligent and prompt investigation of the circumstances of the disclosure, including the name and

  address of the person to whom the disclosure was made; make reasonable efforts to prevent

  disclosure by any such unauthorized person who receives Confidential Information including, if

  necessary, obtaining such information and documents back from the unauthorized person; and

  promptly inform all other counsel of all facts pertinent to the disclosure.

          10.    The parties may, within seven (7) days after receiving a deposition transcript,

  designate lines and/or pages of the transcript (and exhibits to depositions) as confidential by

  providing written notification to all other parties. All deposition testimony shall be deemed

  Confidential Information until the expiration of the aforementioned seven (7) days. Deposition

  testimony that is not marked as Confidential Information in accordance with the provisions of

  this paragraph before the expiration of the aforesaid seven (7) day period shall not be deemed to

  be Confidential Information subject to the terms and conditions of this Protective Order.

          11.    With respect to any document or information designated by a party to be

  confidential and covered by this Protective Order, the other party may object in writing to the

  designation within fourteen (14) calendar days of receiving notice of the designation. The

  parties agree to have a telephone conference concerning the matter within five (5) business days

  of receiving notice of the objection.       If the parties are unable to resolve the objections

  themselves, the party claiming confidentiality must file a motion with the Court (or otherwise



                                                    5
Case 1:18-cv-00871-AJT-JFA Document 24 Filed 12/10/18 Page 6 of 8 PageID# 163




  appropriately raise the issue with the Court), within ten ( I 0) business days after the conference,

  to establish the confidential nature of the information, and the party asserting confidentiality

  shall retain the burden of proving that the information is entitled to protection as confidential

  under this Protective Order. The information shall continue to be treated as confidential and

  subject to the terms and provisions of this Protective Order until the Court renders a decision on

  the motion and to the extent that the Court's ruling does not remove such protection.

          12.    Nothing in this Protective Order shall be construed to preclude the parties from:

  (a) seeking additional protection for any Confidential Information; (b) seeking a modification of

  this Protective Order; (c) objecting to discovery that it believes to be otherwise improper; (d)

  objecting to the production or admission of any Confidential Information at any hearing or trial;

  (e) filing a motion in limine to exclude certain evidence; (f) objecting to the disclosure of

  information otherwise non-disclosable pursuant to Federal or State statute or regulation; or (g)

  seeking a protective order preventing disclosure or limiting discovery of Confidential

  Information.   Nor shall anything in this Protective Order be construed as a waiver of any

  applicable privilege or protections afforded by the attorney-client privilege, work product

  doctrine, or any other applicable privilege or doctrine.

          13.    Any disclosure of any portion of information protected by this Protective Order

  shall not waive any of the protections provided by this Protective Order with respect to any other

  protected information.

          14.    Upon final termination of this litigation, including any appeals or retrials, each

  person subject to this Protective Order shall return to the producing party all Confidential

  Information and any copies thereof within the party's control or the control of those to whom the

  party has distributed such information. This information must be returned within twenty (20)



                                                    6
Case 1:18-cv-00871-AJT-JFA Document 24 Filed 12/10/18 Page 7 of 8 PageID# 164




 business days after final disposition of this matter, and each person must certi fy in writing to

 counsel for the producing party that all documents and all copies thereof have been returned. In

  the alternative, all Confidential Information and all copies thereof can be destroyed on the

  condition that counsel for the producing party receives a certification in writing from each person

  to whom Confidential Information was disclosed that all documents and all copies thereof have

  been destroyed.



  SOORDEREDthis / ~ayof                 D~CZ~--'l,_                     2018.




                                                                       Isl    ~
                                                               John F. Anderson
                                                         United States Magistrate Judge




                                                   7
Case 1:18-cv-00871-AJT-JFA Document 24 Filed 12/10/18 Page 8 of 8 PageID# 165




                                              EXHIBIT 1

                                 CONFIDENTIAL AGREEMENT

          The undersigned, whose assistance or testimony is required in the preparation or trial of

  the action entitled Amber Troester v. CHS Middle East, LLC, has read the annexed Stipulated

  Protective Order ("Protective Order"), understands its contents, agrees to be bound by the tenns

  of this Protective Order, and hereby undertakes to make no disclosures of confidential

  infonnation disclosed to him or her.        The undersigned understands that violation of this

  Protective Order is punishable as contempt of Court and the undersigned agrees to submit to the

  exercise of personal jurisdiction before the U.S. District Court for the Eastern District of Virginia

  insofar as necessary to enforce this Protective Order.




                                                Name (Print or Type)




                                                Signature




                                                Date




  WSACTJVELLP: I0206361.4




                                                    8
